99 F.3d 1128
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Jeffrey CUNNINGHAM, Defendant, Appellant.
No. 96-1167.
United States Court of Appeals, First Circuit.
Nov. 5, 1996.

Edward E. Eliot on brief for appellant.
D.Me.
AFFIRMED.
Before TORRUELLA, Chief Judge, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
Jeffrey Cunningham pled guilty to one count of credit card fraud and was sentenced to serve eight months in prison followed by a three-year term of supervised release.  He now appeals from his sentence.  Appellate counsel has filed a brief under  Anders v. California, 386 U.S. 738 (1967), explaining why there is no meritorious ground for appeal.  Although counsel notified Cunningham of his right to file a supplemental brief, Cunningham has not filed any brief and the deadline for doing so has passed.  After fully reviewing the record, we agree that there is no meritorious ground for appeal.  We also note that the plea hearing conformed substantially to Rule 11 requirements and that any defect was harmless.  See Fed.R.Crim.P. 11(h) (variances from Rule 11 procedures which do not affect substantial rights are to be disregarded).


2
We affirm appellant's conviction and sentence and grant counsel's motion to withdraw.